FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                        March 9, 2012
                         UNITED STATES COURT OF APPEALS
                                                                    Elisabeth A. Shumaker
                                   TENTH CIRCUIT                        Clerk of Court



 RIVALDO ALEJANDRO BELTRAN
 ESCAMILLA,

           Petitioner,
 v.                                                           No. 11-9510
 ERIC H. HOLDER, JR., United States             (Petition for Review of a Final Order of
 Attorney General,                                the Board of Immigration Appeals)

           Respondent.


                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, EBEL and LUCERO, Circuit Judges.


       Rivaldo Alejandro Beltran Escamilla (Escamilla) seeks review of a Board of

Immigration Appeals (BIA) decision denying his applications for asylum, withholding of

removal, and protection under the United Nations Convention Against Torture (CAT).

We have jurisdiction for limited review under the Immigration and Nationality Act (INA)

§ 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D), and we deny Escamilla’s petition for review.

       For asylum and withholding purposes, Escamilla argued he is a member of four

particular social groups: 1) Salvadoran men believed to be gang members of a rival gang;



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
2) Salvadoran men with prior gang associations who have resisted gang membership and

bettered their lives; 3) Salvadoran men who are family members of well-known, high-

ranking gang members; and 4) Salvadoran men who are HIV positive. On appeal,

Escamilla acknowledged at oral argument that our intervening ruling in Rivera Barrientos

v. Holder forecloses the second proposed social group. 658 F.3d 1222, 1234 (10th Cir.

2011) (holding that the group defined as “Salvadoran women between the ages of 12 and

25 who have resisted gang recruitment” lacked sufficient social visibility to be a

particular social group). Escamilla also seeks review of the BIA’s denial of his

applications for asylum and withholding of removal based on his claims of past and future

persecution due to his political opinion.

       In this case, we conclude that Escamilla’s first proposed social group, Salvadoran

men believed to be gang members of a rival gang, fails for lack of visibility. We then

assume, without deciding, that Salvadoran men who are family members of well-known,

high-ranking gang members and Salvadoran men who are HIV positive qualify as

particular social groups, but hold that Escamilla cannot claim asylum or withholding from

removal based on his membership in these groups because he fails to show that

membership in either group resulted in his past persecution or in his well founded fear of

future persecution. We next determine that he has not been subjected to persecution

based on his political opinion and that he does not have a well founded fear of future

persecution based on his political opinion, again denying him asylum and withholding-

from-removal eligibility. Finally, because he cannot show that it is more likely than not

                                             2
that he would be tortured if removed to El Salvador, we determine that Escamilla is

ineligible for protection under the CAT.

                                             I.

                                A. Escamilla’s background

       Escamilla presents detailed information on the tragic gang violence in El Salvador,

the government’s effort to combat the gang violence, the status of HIV-positive men in El

Salvador, and his own personal background.1 Although Escamilla is not and has never

been a gang member, his life in El Salvador intertwines with the two prominent

Salvadoran gangs, Mara Salvatrucha (“MS-13”) and the 18th Street gang (“Mara 18” or

“M-18”). The Salvadoran government has made reducing the power and influence of

gangs a high priority, with very limited success. Gang recruitment focuses on young

men, often as young as nine or ten. While most gang membership is not coerced, gangs

are recruiting with increasingly violent methods, including harassment, physical abuse,

and murder, either of the targeted youth or his or her family. See, e.g., Barrientos, 658

F.3d at 1225–26 (woman kidnapped, gang-raped, and beaten, and her family threatened

with murder when she refused to join MS-13). Gangs significantly affect most of the

Salvadoran population.

       Escamilla faced gang violence beginning at age nine, when MS-13 members beat


       1
        Escamilla’s opening brief refers to additional factual information contained in an
Affidavit from Professor Thomas M. Davies, Jr. This court cannot consider the additional
information in this affidavit. Pursuant to Immigration and Nationality Act (INA) 242
(b)(4)(A), 8 U.S.C. § 1252(b)(4)(A) (2011), “the court of appeals shall decide the petition
only on the administrative record on which the order of removal is based.”
                                             3
him because he refused to join. Beginning at age nine or ten, he lived on the streets for

three years, where he was often recruited and beaten by both MS-13 and M-18. While

living on the street, he was shot twice by people wearing police uniforms, although

Escamilla was not sure if they were actually police or merely gang members in police

uniforms. Escamilla suggests that many of his problems with gangs stem from his

uncle’s extensive involvement in M-18. His uncle is currently serving a jail sentence for

“murder, extortion, and forced recruitment of young men into the ranks of the Mara 18

gang.” Certified Administrative Record (CAR) at 568. While living on the street,

Escamilla faced pressure from both gangs. As he put it, “[t]o the outside world, and the

rival Mara Salvatrucha 13 gang, it appeared I was a Mara 18 gang member. Yet to the

Mara 18 gang, I was the kid that constantly refused to join their ranks. I was becoming

dangerously stuck in the middle.” Id. at 569.

       As a young adult, Escamilla was beaten, robbed, and threatened with death by MS-

13 during an attack when returning from work, and he often faced “[h]ard looks and

threats” from MS-13. Id. at 572. At the time, he was also dating a woman who was part

of the Mara 18 gang, resulting in additional attacks by MS-13. MS-13 later killed his

girlfriend and mutilated her body.

       Later, Escamilla worked in a coffee field, and while working there he inadvertently

disrupted an MS-13 plan to rape a woman. MS-13 members sought to kill Escamilla after

the foiled rape, but because Escamilla was not working on the day they came for him,

they ultimately killed another man in the coffee fields. M-18 also attacked Escamilla

                                             4
several times: he was carjacked by M-18 members, including one wearing a police badge,

chased by an M-18 member carrying a machete, and finally shot at by M-18 members.

      After the last shooting attempt, Escamilla left El Salvador. He traveled up through

Central America, eventually entering the United States in 2006. He later moved to

Jackson, Wyoming, where he began living with Rhea Brough, a United States citizen, in

March 2007. He was diagnosed with HIV in July 2007. His condition does not yet

require medication, but he does receive medical checkups with blood tests to monitor his

condition every three or four months. Escamilla married Brough on April 25, 2009.

      In addition to the evidence related to Salvadoran gang activity, Escamilla

presented testimony from an expert witness, Mr. Omar Banos, who described conditions

in El Salvador that might impact an HIV-positive man. Banos described societal

discrimination, stigma, and occasional violence inflicted on HIV-positive men, and noted

that an HIV-positive man would likely be considered homosexual, which would expose

him to additional discrimination. He also noted that El Salvador has laws prohibiting

discrimination against HIV-positive individuals, although the laws do not appear to be

widely enforced. Banos discussed access to HIV medications in El Salvador, noting that

although the government had an all-access policy for anyone needing HIV drugs, only

roughly half of people needing the drugs actually received them.

                           B. Immigration court proceedings

      The United States Department of Homeland Security initiated removal

proceedings against Escamilla by issuing him a Notice to Appear in March 2007.

                                            5
Escamilla admitted deportability for entering the United States illegally, without

inspection, admission, or parole, and an immigration judge (IJ) found him removable.

Seeking to avoid deportation to El Salvador, Escamilla applied for asylum, withholding of

removal,2 and protection under the CAT.3 In his application for asylum and withholding

of removal, Escamilla claimed membership in four particular social groups:

       1) Salvadoran men believed to be gang members of a rival gang;

       2) Salvadoran men with prior gang associations who have resisted gang

              membership and bettered their lives;

       3) Salvadoran men who are family members of well-known, high-ranking gang

              members; and

       4) Salvadoran men who are HIV positive.

He also claimed refugee status based on past persecution and a well founded fear of

future persecution due to his political opinion. Finally, Escamilla sought to avoid

deportation by seeking protection under the CAT, which does not require membership in

a particular social group.


       2
        Congress changed the INA to refer to “restriction on removal,” 8 U.S.C. §
1231(b)(3) (2011), but corresponding regulations retain the “withholding of removal”
language. 8 C.F.R. § 208.16(b) (2011). For consistency, we continue to use
“withholding of removal.” See Uanreroro v. Gonzales, 443 F.3d 1197, 1200 (10th Cir.
2006).
       3
         Formally, the CAT is the United Nations Convention Against Torture and Other
Cruel, Inhuman or Degrading Treatment or Punishment, Dec. 10, 1984, 1465 U.N.T.S.
85. Congress implemented the CAT under the Foreign Affairs Reform and Restructuring
Act of 1998, Pub. L. No. 105-277, § 2242, 112 Stat. 2681-822 (1998). The CAT is
administered through regulations at 8 C.F.R. § 208.16–18 (2011).
                                             6
       The IJ relied on BIA precedent in Matter of S-E-G-, 24 I. & N. Dec. 579 (BIA

2008), and Matter of E-A-G-, 24 I. & N. Dec. 591 (BIA 2008), to determine that the first

three social groups identified by Escamilla lacked sufficient particularity and social

visibility to serve as particular social groups for asylum or withholding of removal

purposes. The IJ concluded that the fourth social group identified by Escamilla,

Salvadoran men who are HIV positive, can constitute a particular social group for

immigration purposes. But, the IJ went on to conclude that there was no reasonable

possibility that Escamilla would be harmed due to his membership in this group if he

were forced to return to El Salvador, thereby foreclosing the possibility of asylum for

Escamilla based on his membership in any of the social groups he listed. The IJ also

concluded that it was not more likely than not that he would be harmed due to his

membership in the group of HIV positive males if he were forced to return to El Salvador.

As a result, Escamilla was ineligible for withholding of removal based on membership in

a particular social group.

       The IJ also rejected Escamilla’s application for asylum or withholding of removal

based on persecution due to Escamilla’s political opinion. The IJ relied on Matter of S-E-

G- and Matter of E-A-G- (both citing INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992))

for the proposition that gangs generally target individuals for recruitment to fill their

ranks, and not based on the individual’s belief or opinion, even if that opinion is in

opposition to the gang. The IJ concluded that, because Escamilla was not targeted for his

beliefs, Escamilla could not claim asylum or withholding of removal based on his anti-

                                              7
gang views.

        Finally, the IJ rejected Escamilla’s reliance on CAT to avoid deportation, finding

that Escamilla’s evidence did not show the Salvadoran government had the specific intent

to inflict torture.

        Escamilla timely appealed the decision to the BIA.

                                    C. BIA proceedings

        The BIA agreed in large part with the IJ. The BIA held that “[t]he proposed

groups of Salvadoran young men are individually and collectively too broad and ill-

defined to constitute a discrete particular social group within the meaning of the Act, and

that they are not identifiable groups generally recognized by others in the community.”

CAR at 4. The BIA did not address the IJ’s determination that HIV-positive men could

be a particular social group, but rather agreed with the IJ’s determination that “respondent

did not establish that he has a well founded fear or that there is a pattern and practice of

persecution of HIV-positive men in El Salvador.” Id. at 4. Finally, the BIA rejected

Escamilla’s contention that he faced persecution on the basis of his political opinion.

Thus, the BIA followed the reasoning of the IJ and denied Escamilla’s application for

both asylum and withholding of removal.

        Finally, the BIA denied Escamilla’s CAT application on the ground that

“[t]he respondent did not establish that the Salvadoran government would torture or

acquiesce to the torture of the respondent for any reason,” and that “respondent did not

suffer any past torture during his encounters with gangs.” Id. at 3–4.

                                              8
       Escamilla timely petitioned this court for review of the BIA decision.

                                             II.

       On appeal, Escamilla continues to assert eligibility for asylum and withholding of

removal based on eligibility in three social groups,4 coupled with past and a well founded

fear of future persecution on account of his membership in these groups. He also

maintains his eligibility for asylum and withholding of removal based on persecution

stemming from his political opinion. Finally, he continues to argue that he is eligible for

protection under the CAT.

                             A. Standard and scope of review

       We have jurisdiction for limited review under INA § 242(a)(2)(D), 8 U.S.C. §

1252(a)(2)(D), which provides for our “review of constitutional claims or questions of

law” in immigration decisions. We review de novo questions of law, Lockett v. INS, 245

F.3d 1126, 1128 (10th Cir. 2001), with “deference to the BIA’s legal determinations

unless they are clearly contrary to the statute’s language or to congressional intent.”

Rivera-Jimenez v. INS, 214 F.3d 1213, 1216 (10th Cir. 2000) (citing INS v.

Cardoza-Fonseca, 480 U.S. 421, 445–48 (1987)).

       Our factual review is deferential—we must look to the record for “substantial

evidence” that supports the agency’s decision. “[O]ur duty is to guarantee that factual



       4
         Initially, Escamilla continued to argue that he was a member of four particular
social groups, but, as noted, his counsel acknowledged at oral argument that our
intervening ruling in Barrientos forecloses the second proposed social group. 658 F.3d at
1234.
                                              9
determinations are supported by reasonable, substantial and probative evidence

considering the record as a whole.” Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir.

2004). “The BIA’s findings of fact are conclusive unless the record demonstrates that

any reasonable adjudicator would be compelled to conclude to the contrary.” Hang

Kannha Yuk v. Ashcroft, 355 F.3d 1222, 1233 (10th Cir. 2004) (quotation omitted).

       Our scope of review of BIA decisions varies based on the type of decision entered.

Uanreroro v. Gonzales, 443 F.3d 1197, 1203–04 (10th Cir. 2006). As in this case, a

single BIA member may decide the merits of the appeal and issue “a brief order,

affirming, modifying or remanding” the IJ decision, under 8 C.F.R. § 1003.1(e)(5)

(2011). This brief order is an independent BIA decision constituting a final order of

removal under 8 U.S.C. § 1252(a), Schroeck v. Gonzales, 429 F.3d 947, 951 (10th Cir.

2005), and “we will not affirm on grounds raised in the IJ decision unless they are relied

upon by the BIA in its affirmance.” Uanreroro, 443 F.3d at 1204 (citations omitted). In

“seeking to understand the grounds provided by the BIA, we are not precluded from

consulting the IJ’s more complete explanation of those same grounds.” Id. (citing 67 Fed.

Reg. 54,886 n.6). “As long as the BIA decision contains a discernible substantive

discussion, however, our review extends no further, unless it explicitly incorporates or

references an expanded version of the same reasoning below.” Id.

                               B. The statutory framework

                                        1. Asylum

       Escamilla applied for asylum, withholding of removal, and protection under the

                                            10
CAT. To be eligible for asylum, an individual must demonstrate that he is a refugee

under INA § 101(a)(42), 8 U.S.C. § 1101(a)(42). 8 U.S.C. § 1158(b)(1)(A) (“[T]he

Attorney General may grant asylum to an alien . . . if the Secretary of Homeland Security

or the Attorney General determines that such alien is a refugee within the meaning of

section 1101(a)(42)(A) of this title.”). “Refugee” means a person outside of his or her

country of nationality

              who is unable or unwilling to return to, and is unable or
              unwilling to avail himself or herself of the protection of, that
              country because of persecution or a well-founded fear of
              persecution on account of race, religion, nationality,
              membership in a particular social group, or political opinion.

8 U.S.C. § 1101(a)(42). Thus, to be a refugee, Escamilla must show that he has suffered

persecution or has a well founded fear of persecution, where that persecution is based on

his membership in a particular social group or on his political opinion. Id.

                                 a. Particular social group

       “What constitutes a particular social group is a pure question of law that we review

de novo.” Cruz-Funez v. Gonzales, 406 F.3d 1187, 1191 (10th Cir. 2005). Defining a

particular social group is difficult, and the concept has “evolving boundaries.”

Barrientos, 658 F.3d at 1228. Matter of Acosta established the BIA’s initial definition of

a particular social group: “a group of persons all of whom share a common, immutable

characteristic.” 19 I. & N. Dec. 211, 233 (BIA 1985). The characteristic might be “sex,

color, or kinship ties, or in some circumstances it might be a shared past experience such

as former military leadership or land ownership,” but the common characteristic “must be

                                            11
one that the members of the group either cannot change or should not be required to

change because it is fundamental to their individual identities or consciences.” Id. The

BIA has recently added to this definition and now requires “particularity” and “social

visibility,” which we approved in Barrientos. 658 F.3d at 1228 (citing Matter of C-A-, 23

I. & N. Dec. 951, 957 (BIA 2006)); see also id. at 1231, 1234 (“We . . . defer to the BIA’s

formulation of ‘particular social group’ as requiring the group be defined with

particularity. . . . We . . . join those circuits that have accepted the BIA’s social visibility

test in interpreting the statute.”).

                            i. Particular social group - particularity

       The particularity element of particular social group requires that the proposed

group “have particular and well-defined boundaries.” Matter of S-E-G-, 24 I. & N. Dec.

at 582. “The essence of the ‘particularity’ requirement, therefore, is whether the proposed

group can accurately be described in a manner sufficiently distinct that the group would

be recognized, in the society in question, as a discrete class of persons.” Id. at 584. The

BIA has rejected groups defined by terms such as “affluence” or “wealth” as too

subjective to meet the particularity requirement. Matter of A-M-E- & J-G-U-, 24 I. & N.

Dec. 69, 76 (BIA 2007). However, in Barrientos, we overturned a BIA decision that

rejected the trait of having resisted gang recruitment as insufficiently particularized. 658

F.3d at 1231. We held that “the specific trait of having resisted recruitment is not so

vague. . . . [H]aving resisted gang recruitment can be a particularly defined trait.” Id.

Because that trait, as well as gender traits and age traits, are “susceptible to easy

                                               12
definition,” we determined that the class of “Salvadoran women between the ages of 12

and 25 who have resisted gang recruitment” did not fail for lack of particularity. Id.

Barrientos remains the only Tenth Circuit case defining particularity, but it indicates that

social groups with clearly definable limiting traits can generally achieve particularity.

                        ii. Particular social group - social visibility

       The social visibility element requires that “society perceive those with the

characteristic in question as members of a social group.” Matter of C-A-, 23 I. & N. Dec.

at 957. “Whether a proposed group has a shared characteristic with the requisite ‘social

visibility’ must be considered in the context of the country of concern and the persecution

feared.” Matter of A-M-E- & J-G-U-, 24 I. & N. Dec. at 74; see also Barrientos, 658 F.3d

at 1231–32.

       The BIA applies two requirements to the social visibility element. “The first is

that citizens of the applicant’s country would consider individuals with the pertinent trait

to constitute a distinct social group.” Barrientos, 658 F.3d at 1232 (citing Matter of C-A-,

23 I. & N. Dec. at 957). For example, the BIA rejected proposed social groups

consisting of noncriminal informants working against the Cali drug cartel and Salvadoran

youth (or family members of Salvadoran youth) who are recruited by gangs but refuse to

join because the BIA determined that neither group would be considered a cohesive group

in the applicant’s home country. Matter of S-E-G-, 24 I. & N. Dec. at 586. In Barrientos,

we determined that the class defined as “Salvadoran women between the ages of 12 and

25 who have resisted gang recruitment” lacked sufficient social visibility to be a


                                              13
particular social group, because the petitioner “offered no evidence to suggest that

Salvadoran society considers young women who have resisted gang recruitment to be a

distinct social group.” 658 F.3d at 1234 (citing Matter of S-E-G-, 24 I. & N. Dec. at

586–87).

       The BIA has held that if the proposed social group suffers persecution beyond that

experienced by the general public, that persecution can provide evidence that the

proposed grouping is considered a social group by society generally. Matter of S-E-G-,

24 I. & N. Dec. at 587. But a social group cannot be “be defined exclusively by the fact

that its members have been subjected to harm in the past (i.e., forced gang recruitment

and any violence associated with that recruitment).” Id. at 584. In Barrientos, we agreed

with the BIA that violence against an individual or proposed group cannot, in and of

itself, establish social visibility if the general public suffers the same level of violence.

658 F.3d at 1234–35 (rejecting petitioner’s argument that gang violence against her

established that the gang perceived her as belonging to a specific group, because the gang

directed similar violence against the public at large).

       “The second . . . component of social visibility is that the applicant’s community is

capable of identifying an individual as belonging to the group.” Id. at 1232 (citing Matter

of S-E-G-, 24 I. & N. Dec. at 586). A particular social group may be recognized in a

variety of ways—“[s]ocial groups based on innate characteristics such as sex or family

relationship are generally easily recognizable and understood by others to constitute

social groups.” Matter of C-A-, 23 I. & N. Dec. at 958. The BIA also recognizes other,


                                               14
less obviously visible groups: Filipinos of mixed Filipino-Chinese ancestry; young

women of a particular tribe who were opposed to female genital mutilation; persons listed

by the government as having the status of a homosexual; former members of the national

police, former military leaders, and land owners. Id. (collecting cases). To determine

social visibility, the BIA examines “the extent to which members of the purported group

would be recognizable to others in [the applicant’s home country].” Id. We have

interpreted this requirement such that the “relevant trait [need not] be visually or

otherwise easily identified.” Id. “Rather, social visibility requires that the relevant trait

be potentially identifiable by members of the community, either because it is evident or

because the information defining the characteristic is publically accessible.” Id. The BIA

has noted that groups defined by genital mutilation, kinship ties, and prior employment as

a police officer are all sufficiently socially visible to constitute a distinct social group. Id.

(citing Matter of C-A-, 23 I. & N. Dec. at 959–60). While the first element of social

visibility asks if the group would be considered a legitimate social grouping in the

applicant’s home country, this second element asks if individuals in the group are capable

of being recognized as part of the group by society in the applicant’s home country.

                                        b. Persecution

       This court has determined that a petitioner may show a well founded fear of

persecution by demonstrating “a reasonable possibility of being persecuted.” Uanreroro,

443 F.3d at 1202 (“[S]o long as an objective situation is established by the evidence, it

need not be shown that the situation will probably result in persecution, but it is enough


                                               15
that persecution is a reasonable possibility.”) (citing Cardoza-Fonseca, 480 U.S. at 440).

We have established a high bar for the definition of persecution. In Sidabutar, we

concluded an Indonesian Christian who was seriously injured and repeatedly beaten by

classmates, who was often robbed, and who once had his motorcycle burned by a mob

had not been persecuted. Sidabutar v. Gonzales, 503 F.3d 1116, 1124 (10th Cir. 2007).

Similarly, we have not found persecution in cases where an alien was robbed and sexually

assaulted and suffered a head injury, Tulengkey v. Gonzales, 425 F.3d 1277, 1281 (10th

Cir. 2005), or where an alien was “constantly harassed,” twice detained for two day stints

involving beatings and interrogation, and conscripted into the army, Kapcia v. INS, 944

F.2d 702, 704–05, 708 (10th Cir. 1991). In Vicente-Elias v. Mukasey, we held that

“potential job loss, generalized economic disadvantage, and social discrimination,”

without more, is not persecution. 532 F.3d 1086, 1090–91 (10th Cir. 2008). In contrast,

we found persecution for an alien who suffered a severe beating and ten-month

imprisonment on account of his political opinion in Nazaraghaie v. INS, 102 F.3d 460,

463–64 (10th Cir. 1996).

       Applicants showing persecution must also prove that they were persecuted on

account of their membership in a particular social group or other protected class. “The

applicant must establish that race, religion, nationality, membership in a particular social

group, or political opinion was or will be at least one central reason for persecuting the

applicant.” 8 U.S.C. § 1158(b)(1)(B)(I). We have determined that “one central reason”

means “the protected ground cannot play a minor role in the alien’s past mistreatment or


                                             16
fears of future mistreatment. That is, it cannot be incidental, tangential, superficial, or

subordinate to another reason for harm.” Dallakoti v. Holder, 619 F.3d 1264, 1268 (10th

Cir. 2010) (quoting J-B-, 24 I. & N. Dec. 208, 214 (BIA 2007)).

                          2. Withholding of removal and the CAT

       Outside of the asylum context, an alien may also seek withholding of removal

under 8 U.S.C. § 1231(b)(3) to avoid persecution in their home country. “[T]he Attorney

General may not remove an alien to a country if the Attorney General decides that the

alien’s life or freedom would be threatened in that country because of the alien’s . . .

membership in a particular social group, or political opinion.” INA § 241(b)(3), 8 U.S.C.

§ 1231(b)(3). To establish that his life or freedom would be threatened, “an applicant

must establish a clear probability of persecution on account of one of the statutorily

protected grounds listed above. . . . A ‘clear probability’ means the persecution is more

likely than not to occur upon return.” Uanreroro, 443 F.3d at 1202.

       Finally, an alien may, under the CAT, avoid removal by showing “that it is more

likely than not that he or she would be tortured if removed to the proposed country of

removal.” 8 C.F.R. § 208.16(c)(2).

              Torture is defined as any act by which severe pain or suffering,
              whether physical or mental, is intentionally inflicted on a person
              for such purposes as obtaining from him or her or a third person
              information or a confession, punishing him or her for an act he
              or she or a third person has committed or is suspected of having
              committed, or intimidating or coercing him or her or a third
              person, or for any reason based on discrimination of any kind,
              when such pain or suffering is inflicted by or at the instigation
              of or with the consent or acquiescence of a public official or
              other person acting in an official capacity.
                                              17
8 C.F.R. § 208.18(a)(1) (2011). The torture need not be on account of a protected status.

Elzour, 378 F.3d at 1150.

                         3. Standards applicable to relief sought

       The legal standards for these three types of relief are related. An alien who cannot

establish membership in a particular social group resulting in persecution (either past or

feared-future persecution) is ineligible both for asylum and for withholding of removal

under 8 U.S.C. § 1231(b)(3). Barrientos, 658 F.3d at 1235 (considering whether a

proposed particular social group exists “within the meaning of the INA,” which includes

both asylum and withholding provisions). For those applicants who are able to establish

membership in a particular social group or who seek asylum or withholding of removal

on a political opinion basis, if they cannot establish a well founded fear of persecution

under asylum standards, their claims will necessarily fail to meet the higher burden of

proof required for withholding of removal under 8 U.S.C. § 1231(b)(3) or CAT standards.

Elzour, 378 F.3d at 1150.

        C. Escamilla’s claim of eligibility for asylum based on his membership in
                         three proposed particular social groups

          1. Escamilla’s proposed group “Salvadoran men believed to be gang
                  members of a rival gang” fails for lack of visibility.

       The IJ relied on the BIA’s decision in Matter of S-E-G- to reject this proposed

social group. In Matter of S-E-G-, the BIA rejected a social group consisting of

“Salvadoran youth who have been subjected to recruitment efforts by MS-13 and who

have rejected or resisted membership in the gang based on their own personal, moral, and


                                             18
religious opposition to the gang’s values and activities,” because it lacked visibility. The

BIA first noted that “gangs have directed harm against anyone and everyone perceived to

have interfered with, or who might present a threat to, their criminal enterprises and

territorial power. The respondents are therefore not in a substantially different situation

from anyone who has crossed the gang, or who is perceived to be a threat to the gang’s

interests.” Matter of S-E-G-, 24 I. & N. Dec. at 579. The BIA determined that, due to the

gangs’ tendency to attack anyone presenting a threat to their power, “it is difficult to

conclude that any “group,” as actually perceived by the criminal gangs, is much narrower

than the general population of El Salvador. . . . [W]e have no reason to believe . . . that

the general societal perception would be otherwise.” Id. at 588. The BIA determined

that the proposed group, therefore, lacked the social visibility required to be recognized as

a particular social group. In this case, the BIA and IJ extended that reasoning to conclude

that Salvadoran men believed to be gang members of a rival gang are not in a

substantially different situation from anyone else who is perceived to be a threat to the

gangs’ interests, and thus these men would not be perceived as a group by the general

Salvadoran society.

       In contrast, Escamilla points to Matter of E-A-G-, 24 I. & N. Dec. 591 (BIA 2008),

which considered a social group composed of “young persons who are perceived to be

affiliated with gangs.” That decision observed that the proposed group does “entail some

‘social visibility,’” then rejected the proposed group because of a Ninth Circuit decision

that held that an alien’s present or past membership in a criminal gang could not


                                              19
constitute membership in a particular social group because the court could not conclude

“that Congress, in offering refugee protection for individuals facing potential persecution

through social group status, intended to include violent street gangs.” Id. at 596 (citing

Arteaga v. Mukasey, 511 F.3d 940, 945–46 (9th Cir. 2007)). While recognizing that “the

respondent in th[e] case is not, and has never been, a member of any criminal gang,” the

BIA held that “[n]evertheless, because we agree that membership in a criminal gang

cannot constitute a particular social group, the respondent cannot establish particular

social group status based on the incorrect perception by others that he is such a gang

member.” Id.

       Escamilla argues this is an “irrational leap,” Pet. Br. at 27, and we agree. The

concerns expressed by the Ninth Circuit simply are not present for aliens who have never

been a part of a gang yet are perceived as gang members. Thus, we reject the BIA’s

reasoning in Matter of E-A-G- that the group of people perceived to be gang members

who are not actually gang members is categorically barred from recognition as a

particular social group.

       Escamilla argues that he is a member of the group “Salvadoran men believed to be

gang members of a rival gang,” which differs slightly, but significantly, from the

proposed group in Matter of E-A-G-. The “rival gang” language means that Escamilla’s

proposed grouping is defined not by society’s perception of the group, but by the

perceptions of the group by gangs who perceive themselves to be “rival gangs.” The first

prong of the social visibility test requires that citizens of the applicant’s country generally


                                              20
would consider individuals with the pertinent trait to constitute a distinct social group, not

just that members of opposing groups would consider individuals with the pertinent trait

to constitute a distinct social group. Matter of S-E-G-, 24 I. & N. Dec. at 579. The group

“Salvadoran men believed to be gang members of a rival gang” is defined by the view of

other gangs, not of society at large, and thus fails the first prong of the social visibility

test. This proposed social group cannot serve as a particular social group for asylum or

withholding of removal purposes.

        2. Escamilla’s membership in two particular social groups did not result in
           Escamilla’s persecution or in Escamilla’s well founded fear of future
           persecution, so he cannot claim refugee status or seek withholding of
                 removal on the basis of his membership in those groups.

       a. Escamilla’s membership in the group of Salvadoran men who are family
        of well-known, high-ranking gang members did not result in Escamilla’s
          persecution or in Escamilla’s well founded fear of future persecution.

       Membership in a particular social group alone is not enough. Escamilla must also

show that such membership resulted in his persecution or in his well founded fear of

future persecution. This requires both a showing of persecution or a well founded fear of

future persecution and a showing that such persecution resulted or would result from

membership in the social group. “In this circuit, the ultimate determination whether an

alien has demonstrated persecution is a question of fact, even if the underlying factual

circumstances are not in dispute and the only issue is whether those circumstances qualify

as persecution.” Vicente-Elias, 532 F.3d at 1091 (citing Nazaraghaie v. INS, 102 F.3d at

463 n.2). This part of the test is very difficult to satisfy for young people from countries

like El Salvador, where gang violence seems to touch nearly everyone. In the present
                                               21
case, assuming that Escamilla could show persecution or a well founded fear of future

persecution, Escamilla still cannot show that such persecution resulted from his

membership in the family of a well-known, high-ranking gang member.

       Neither the BIA not the IJ directly addressed whether Escamilla’s membership in

this group resulted in his persecution or a well founded fear of future persecution, because

neither found that the group constituted a particular social group. Even if we were to

disagree with the conclusion pertaining to familial membership as membership in a

particular social group, we would not remand as a result. In the present case, remand to

the BIA would be a mere formality, given that the BIA would remand to the IJ, and the IJ

has already considered this issue.5 Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 107 (2d Cir.

2006) (“[R]emand to the BIA is futile . . . whenever the reviewing panel is confident that

the agency would reach the same result upon a reconsideration cleansed of errors.”). The

IJ reviewed the abuse Escamilla suffered at the hands of the gangs, and noted that much

of it came before Escamilla’s uncle became a high-ranking gang member. He also noted

that both MS-13 and M-18 targeted Escamilla for reasons not related to recruitment, but

based on general criminal motivations. His conclusion, that “the respondent was not

singled out [for gang violence] because of that relationship,” CAR at 205, is “supported

by reasonable, substantial and probative evidence considering the record as a whole.”

Elzour, 378 F.3d at 1150. Escamilla’s claim for refugee status based on his membership

       5
         The IJ drew his conclusion in assessing whether this group was a particular social
group, not in determining whether Escamilla’s membership in the group resulted in his
persecution or would result in his well founded fear of future persecution, but that does
not vitiate the IJ’s finding.
                                            22
in this familial group fails for lack of evidence of persecution or a reasonable fear of

persecution based on group membership.

          b. Escamilla’s membership in the group Salvadoran men who are HIV
          positive did not result in Escamilla’s persecution or in Escamilla’s well
                             founded fear of future persecution.

       Both the BIA and the IJ focused on whether Escamilla could show a well founded

fear of future persecution based on his HIV-positive status. The BIA concluded, “[t]he

respondent did not establish that he has a well-founded fear . . . of persecution . . . . The

[IJ] properly concluded that any inadequacies [in] the health care for HIV-positive men in

El Salvador cannot be construed as intent by the government to persecute . . .

HIV-positive men.” CAR at 4 (citing Ixtlilco-Morales v. Keisler, 507 F.3d 651, 656 (8th

Cir. 2007) (holding that alien failed to establish that inadequacies in health care for

HIV-positive individuals in Mexico was an attempt to persecute those with HIV)). The IJ

also noted that Escamilla’s fiancé (now wife) has testified she would attempt to assist

Escamilla with acquiring medication, should it become necessary, further alleviating

concerns related to his medical treatment. The evidence presented does not compel a

conclusion that the Salvadoran government does or will persecute HIV-positive men.

Hang Kannha Yuk, 355 F.3d at 1233.

       The IJ also discussed potential non-governmental persecution of HIV-positive men

in El Salvador, concluding that there was not “a reasonable possibility . . . that he will be

harmed if he is required to return to El Salvador.” CAR at 210. The IJ found that the

discrimination and violence against HIV-positive men in El Salvador did not rise to the


                                              23
level required to establish persecution. “The type of fear and discrimination described by

the respondent and by the expert witness do not rise to the level of persecution as set forth

by the Board of Immigration Appeals and the Tenth Circuit Court of Appeals as defined

in particular by Sidabutar v. Gonzales.” Id. at 214 (citations omitted). Finally, the IJ

concluded, “[t]he behavior complained of in this case is reprehensible certainly, but the

Court simply concludes it does not rise to the level of persecution.” Id. at 214. We

review this determination under the deferential substantial evidence standard, and under

that standard we conclude that the evidence in the record does not compel a contrary

conclusion. Hang Kannha Yuk, 355 F.3d at 1233.

        D. Escamilla’s claim of past persecution and a well founded fear of future
                       persecution based on his political opinion

       Escamilla’s claim of persecution on the basis of his political opinion also fails.

Escamilla claims that he was and will be persecuted on the basis of his political opinion,

which he identified as resistance to “gang initiation on general principles and religious

grounds.” Pet. Br. at 43–44. “Coercive efforts by a gang to recruit new members are not

necessarily persecution on account of political opinion.” Barrientos, 658 F.3d at 1228.

To show persecution on account of political opinion, a gang target subject to coercion

would have to show that the gangs “persecute him because of that political opinion, rather

than because of his refusal to fight with them.” Elias–Zacarias, 502 U.S. at 483; see also

Barrientos, 658 F.3d at 1228.

       In Barrientos, the record reflected some evidence that the petitioner “was assaulted

on account of her vocal opposition to gangs.” 658 F.3d at 1228. Despite that evidence,
                                             24
we determined it “equally likely that she was attacked on account of her refusal to join.”

Id. In the present case, Escamilla has not presented any evidence of his own strong

negative opinion of gangs; he dated and associated with gang members, although he

refused to join a gang himself. Escamilla claims that he was and will be persecuted on

the basis of his resistance to “gang initiation on general principles and religious grounds.”

Pet. Br. at 43–44. Further, he claims that “gangs have attributed an opinion to him that he

is supportive of rival gangs.” Pet. Br. at 44. Finally, Escamilla argues that gangs may

initially target recruits for violence in order to coerce them to join, but that, when met

with refusal, the gangs target those who refuse on the basis of their opinion of the gang.

In contrast to Escamilla’s contentions, the record reveals that the gangs generally

harassed Escamilla in an effort to get him to join. His interactions with the gang do not

appear to be based on any political opinion he held. The IJ concluded that “the gangs

attempted to recruit individuals to fill their ranks and not to target them for a belief or

opinion that they held.” CAR at 206.6 The evidence in the record does not compel a

contrary conclusion. Hang Kannha Yuk, 355 F.3d at 1233.

                                     E. CAT protection

       Protection under the CAT requires Escamilla to show “that it is more likely than


       6
         The BIA did not explicitly discuss the political opinion argument, instead
agreeing with the IJ’s broad finding that “the harmful circumstances that the respondent
endured in the past and fears he will again suffer in the future in El Salvador at the hands
of the Mara 18 and MS-13 gangs were not on account of a cognizable particular social
group or ground enumerated in the definition of ‘refugee.’” Thus, we turn to the IJ
opinion for a “more complete explanation of those same grounds.” Uanreroro, 443 F.3d
at 1204.
                                              25
not that” 1) he would be tortured if removed to the proposed country of removal, and 2)

that the torture would be “inflicted by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an official capacity.” 8 C.F.R.

§ 208.18(a)(1) (2011). CAT protection does not require that Escamilla be tortured on the

basis of a statutorily protected ground (i.e. because of his political opinion or membership

in a particular social group). Cruz-Funez, 406 F.3d at 1192.

       In the present case, Escamilla argues that he would be tortured by gangs and on

account of his HIV-positive status. The analysis by the IJ and the BIA in this case

summarily assumes that Escamilla might be tortured and focuses instead on the question

of whether the government would acquiesce in any torture that might occur.7 The BIA

concluded that “[t]he record supports the Immigration Judge’s finding that the Salvadoran

government will not acquiesce in any torture perpetrated by criminal gangs.” CAR at 4.

The IJ’s decision provides a more complete explanation with respect to torture by gangs.

In considering the potential gang torture, the IJ relied on the BIA’s holding in Matter of

S-E-G- that “the government had difficulty controlling gangs in total in El Salvador, but

had certainly not acquiesced to torture by gang members.” CAR at 205. Because the



       7
          In rejecting Escamilla’s CAT effort to avoid deportation, the IJ found that
Escamilla’s evidence did not show the Salvadoran government had the specific intent to
inflict torture. Id. at 206–07. This is an impermissibly high standard; the government
need only acquiesce to the torture, not have any specific intent to inflict it. The BIA
corrected this error on the appeal, noting that “[t]he respondent did not establish that the
Salvadoran government would torture or acquiesce to the torture of the respondent for
any reason,” and that “respondent did not suffer any past torture during his encounters
with gangs.” Id. at 3–4.
                                              26
government had not acquiesced, the violence by the gangs against the S-E-G- petitioner

did not meet the definition of torture under the CAT.

       The same is true in this case. The government of El Salvador does not acquiesce

in gang violence. The record supports this conclusion. While Escamilla did allege that

people wearing police uniforms were sometimes involved with the gangs when they

attacked him, he was not sure that the people wearing the uniforms were actually police

officers. Escamilla was shot once by police officers who were not involved in gang

activity, but the officers who shot him mistook Escamilla for someone else. Such a

mistaken-identity shooting does not rise to the level of torture on behalf of the

government. The national government in El Salvador has made reduction of gang activity

a primary goal, and it is working to mitigate gang violence. While the government’s

track record in reducing gang violence is weak, we cannot say that the government has

acquiesced in gang activity.

       The BIA opinion on HIV-related torture does not require bolstering from the IJ

opinion. The BIA held that “[t]he respondent did not show that the government will more

likely than not instigate, consent or acquiesce to torture of the respondent on account of

his HIV status.” CAR at 4. This conclusion is supported by the record; El Salvador has

laws against discrimination against HIV-positive individuals, although they are not

broadly enforced. HIV carries a heavy social stigma in El Salvador, and the record

reflects that this stigma sometimes results in violence against HIV-positive individuals,

but the record does not indicate that the government acquiesces in this violence as a

                                             27
general matter. The BIA’s conclusion is supported by “reasonable, substantial and

probative evidence considering the record as a whole,” and thus we do not disturb it.

Elzour, 378 F.3d at 1150.

                                           III.

      We deny Escamilla’s petition for review.



                                                  Entered for the Court


                                                  Mary Beck Briscoe
                                                  Chief Judge




                                            28